Title: To James Madison from Edmund Randolph, 26 October 1782
From: Randolph, Edmund
To: Madison, James


My dear sir.
Richmond Octr. 26. 1782.
Your favor by the last post was duly received, and enabled me to counteract a rumor, which Carleton’s letter had excited, of a thorough disposition and fixed resolution in Great Britain to close the war by the expected mortifications.
The assembly has not yet met, not more than thirty five members having appeared in town. The Mr. Lees have, contrary to their usual practice, failed to appear punctually at the time appointed. Mr. Henry, it was said, purposed to retire wholly: but a late letter from him to me gives one full reason to believe, that the report of his abdication is groundless.
Reformations are talked of in every department, and scrutinies are to be instituted with the fervor of republican jealousy. The office of commercial agent has already sunk by the resignation of the holder, and its total unfitness for revival. I suspect, that oeconomy will be the ostensible cause of some other capital changes. And where oeconomy will not serve as the pretext for other revolutions, which may be desired, some other principle will be devised. I speak at present in parables: because my suspicions may go beyond the truth, and the incompletion of the New cypher prevents the use of names as freely, as I ought to speak for the sake of explicitness. The court being about to rise will enable me to finish this cypher for the next post.
The great constitutional question which I mentioned to you two or three months ago has been agitated in the general court. But its immense magnitude caused it to be adjourned into the court of appeals. I am firmly persuaded that the general court, had the question been taken, would have pronounced the nullity of the law, as being against the constitution. It is proposed by some of the members of the assembly, to convene a committee from the legislative, and judiciary departments who shal[l] enter into a discussion of the subject, and defin[e] the powers of each. At first sight the measure appears eligible, as without an accommodation fou[n]ded upon a reasonable construction of the constitution the appeal must be made to the people. It is add[ed] too as part of the scheme, that a council of revisi[on] shall be established, to keep the legislature in futur[e] cases within its just limits.
Adieu
